Citation Nr: 1801428	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the September 20, 2010, substantive appeal was timely with respect to the issue of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to September 20, 2010, for the grant of service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Douglas Kugal, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 administrative decision and March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2010 administrative decision found that a substantive appeal received on September 20, 2010, for a claim of entitlement to service connection for PTSD file in August 2008 was not timely received.  The March 2011 rating decision reopened the Veteran's claim for PTSD and granted service connection effective September 20, 2010, considering the substantive appeal a request to reopen the claim.  

These matters were previously before the Board in September 2015.  At that time the Board deferred adjudication until the Veteran's related claim of clear and unmistakable error could be adjudicated by the RO.  That claim has been adjudicated and the Veteran has been informed of how to appeal the decision.  Thus, the issues listed above have returned to the Board.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for PTSD was received on August 19, 2008. 

2.  A December 2008 rating decision denied the Veteran's claim for entitlement to service connection for PTSD. 

3.  The Veteran filed a timely notice of disagreement with regard to the issue of entitlement to service connection for PTSD in September 2009.

4.  In April 2010, the Veteran's representative of record notified VA of a change of address.  

5.  On July 9, 2010, VA issued a statement of the case (SOC) and mailed a copy to the old address for the Veteran's representative of record. 

6.  The Veteran's substantive appeal of the SOC was received by VA on September 20, 2010. 

7.  The Veteran served in Vietnam where he experienced combat related activity.

8.  The Veteran was diagnosed with rule-out PTSD on August 4, 2008.  

9.  The Veteran's diagnosis of PTSD was confirmed in October 2010.  

10.  The Veteran's diagnosis of PTSD is due to stressors experience during active service, including combat related activity in Vietnam.


CONCLUSION OF LAW

1.  A timely substantive appeal regarding the December 2008 rating decision and the July 2010 statement of the case was received and that rating decision is not final.  38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.300 to 20.306, 20.1103 (2017).

2.  The criteria for an effective date of August 19, 2008, but no earlier, for the award of service connection for PTSD, have been met.  38 U.S.C. §§ 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.159, 3.400 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Stegall Considerations

Adjudication of the Veteran's case was deferred in a September 2015 Board Remand to allow a related claim to be adjudicated by the AOJ.  Once that claim was adjudicated in the first instance and the Veteran was informed of how to appeal such a decision, the matters addressed in this case were to be returned to the Board.  In February 2017, the Veteran's related claim was adjudicated by the AOJ and the Veteran was informed of how to appeal the decision.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Timeliness of Veteran's Substantive Appeal

Once a claimant files a timely notice of disagreement with a rating decision, the AOJ must review the rating decision and take any necessary development actions.  38 U.S.C. 7105(d)(1) (2012).  If the actions do not resolve the matter by granting the claim, the AOJ must prepare a statement of the case (SOC).  Id.  Copies of the SOC are to be provided to the claimant and the claimant's representative, if there is one.  38 U.S.C. 7105(d)(3) (2012).  In order to appeal a claim to the Board a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Id.; 38 C.F.R. § 20.302 (b) (2017).

Here, the Veteran filed a timely notice of disagreement with a December 2008 rating decision in September 2009.  On July 9, 2010, a SOC was prepared and mailed to the Veteran and the Veteran's representative of record.  However, the mailing to the representative of record was sent to an old address.  The representative had notified the AOJ of the change of address in April 2010.  The Veteran and his representative have contended that this incorrect mailing resulted in a delay in preparing the Veteran's substantial appeal, which was received by the AOJ on September 20, 2010, ten days after the 60-day appeal period lapsed.  

In Ashley v. Derwinski, the United States Court of Appeals for Veteran's Claims (Court) found that the period in which to file an appeal of a Board decision does not begin to run if a decision is not mailed in accordance with applicable regulations.  2 Vet. App. 307 (1992); see also Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002).  In Ashley, the Board did not mail the Veteran's representative a copy of its decision, although it had mailed the Veteran a copy of the decision.  The Veteran filed an appeal to the Court more than 120 days after receiving the decision; however, it was found to be timely because the mailing procedures had not been followed when the representative had not been notified of the decision. 

Similar circumstances are present in this case.  Although, the AOJ mailed the SOC to the Veteran's representative, it mailed it to an incorrect address.  The AOJ had been informed of the correct address well in advance of preparing the SOC.  Therefore, this mailing did not satisfy the requirements found in 38 U.S.C. 7105(d)(3) (2012) to provide the Veteran's representative of record a copy of the SOC.  As such, the 60-day appeal period did not begin to run on July 9, 2010, the date of the incorrect mailing.  Instead, it should not have begun to run until this defect in mailing was cured.  However, before the defect was cured, a substantive appeal was received on September 20, 2010.  

Since the appeal period had not yet began to run at the time of receipt of the substantive appeal, it is considered timely. 

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (2012).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (2017).

Here VA received a request from the Veteran to amend a pending claim to include a claim for entitlement to service connection for PTSD on August 19, 2008.  Although the Veteran had previous claims filed with VA at the time, none of those claims indicated an intent to file a claim for service connection for PTSD.  As noted above, the effective date for a service connection claim cannot be fixed prior to the receipt of the application for the benefit.  So here, the effective date may not be established prior to August 19, 2008. 

Nevertheless, the date the claim is received is not the only limitation on when the effective date may be set.  The effective date cannot be set prior to when entitlement is established on a facts found basis.  In this instance, that means that the effective date may not be set prior to when entitlement to service connection for PTSD arose.  

In order to establish entitlement to service connection for a claimed disability there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2017).

Under 38 C.F.R. § 4.125 (2017), if the diagnosis of a mental disorder does not conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (hereinafter DSM) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

In this case, the analysis can be largely expedited because a March 2011 rating decision established most of the necessary facts.  The pertinent facts established by the March 2011 rating decision are that the Veteran's diagnosis of PTSD conforms with the DSM, the claimed in-service stressor actually occurred, and there is a link between his PTSD symptomatology and the claimed in-service stressor event.  

The only remaining element to be established is when the Veteran's current disability manifested.  If it is before August 19, 2008, then the effective date will be set as the date the claim was received.  If it is after August 19, 2008, then the effective date will be set on the date the Veteran's PTSD manifested.

Here, the earliest indication of PTSD is from a treatment record at the West Palm Beach VAMC dated August 4, 2008.  The record includes a psychological evaluation where the Veteran was diagnosed with rule out PTSD.  The clinical psychologist noted that he would continue to evaluate the Veteran for the condition.  Records from September and October 2008 indicate further evaluation that resulted in a PTSD diagnosis on October 3, 2008.  The December 2010 VA examination confirmed this diagnosis. 

Therefore, the earliest manifestation of PTSD on the found facts is August 4, 2008, when the Veteran first began to be evaluated for the condition.  As that date is prior to the date of receipt of the claim for service connection for PTSD, the effective date shall be set on the date the claim was received, August 19, 2008. 


ORDER

The September 20, 2008, substantive appeal was timely. 

An effective date of August 19, 2008, but no earlier, for entitlement to service connection for PTSD is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


